UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7733



LORENZO ADDERLY,

                                             Petitioner - Appellant,

          versus


VANESSA ADAMS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-538-3)


Submitted:   January 27, 2005             Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lorenzo Adderly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Lorenzo Adderly seeks to appeal from the district court’s

order      construing     his    28   U.S.C.    §    2241   (2000)     petition      as   a

motion filed pursuant to 28 U.S.C. § 2255 (2000), and denying the

motion as successive. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                       28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).               A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his   or    her     constitutional     claims       are   debatable     and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).               We have independently reviewed

the record and conclude that Adderly has not made the requisite

showing.         Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts      and    legal   contentions     are       adequately   presented      in    the

materials        before   the    court   and     argument      would    not    aid    the

decisional process.



                                                                              DISMISSED




                                         - 2 -